In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐3182 
ENNIS LEE BROWN, 
                                                  Plaintiff‐Appellant, 

                                  v. 

WISCONSIN STATE PUBLIC DEFENDER’S OFFICE, et al., 
                                     Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Eastern District of Wisconsin. 
           No. 2:16‐cv‐00632‐PP — Pamela Pepper, Judge. 
                     ____________________ 

    SUBMITTED MARCH 27, 2017 — DECIDED APRIL 20, 2017 
                ____________________ 

   Before POSNER, SYKES, and HAMILTON, Circuit Judges. 
    POSNER,  Circuit  Judge.  Ennis  Brown,  a  Wisconsin  state 
prisoner, appeals the dismissal of a suit in which he charged 
the  Wisconsin  State  Public  Defender’s  Office,  and  others, 
with violating what he claims to be his constitutional right to 
represent himself on appeal. 42 U.S.C. § 1983. 
   Brown  has  had  a  contentious  relationship  with  lawyers 
since  being  charged  in  2012  with  sexually  abusing  his  chil‐
2                                                     No. 16‐3182 


dren.  See Brown  v.  Hicks,  2017  WL 701197  (7th Cir.  2017); 
Wisconsin  v.  Brown,  2015  WL 5919165  (Wis.  Ct.  App.  2015). 
Three times before the trial in the state court on those charg‐
es  the  presiding  judge  had  allowed  Brown’s  appointed 
counsel  to  withdraw  because  Brown  would  not  cooperate 
with  him.  So  Brown  appeared  pro se  at  the  trial  but  after 
“multiple outbursts” and “attempts by him to intimidate the 
victim‐witnesses,”  the  court  held  that  he’d  “forfeited  his 
right to represent himself.” Wisconsin v. Brown, supra, at *8. 
    Brown  was  convicted  and  the  Public  Defender’s  Office 
then  appointed  lawyer  Mark  Rosen  to  represent  Brown  on 
appeal—who  objected  that  in  representing  him  Rosen  was 
acting  without  his  “consent  or  participation.”  Brown  then 
brought  the  present  suit,  against  Rosen,  the  Public  Defend‐
er’s Office, and others, charging that they’d combined to use 
“unconstitutional  procedures”  by  appointing  counsel  with‐
out  determining  whether  Brown  was  indigent,  requesting 
his  permission  to  appoint  counsel,  or  asking  whether  he 
wanted  to  appeal.  Brown  further  alleged  that  one  of  the 
lawyers had deprived him of legal documents and prevent‐
ed  him from requesting legal help from a  nonprofit organi‐
zation. 
    The  district  court  screened  Brown’s  complaint  under 
28 U.S.C.  § 1915A  and  concluded  that  his  claim  that  Rosen 
had  been  ineffective  in  representing  him  was  barred  by 
Heck v. Humphrey, 512 U.S. 477, 486–87 (1994), because it im‐
plied that his conviction may have been invalid; for Brown’s 
argument that Rosen was ineffective in representing him on 
appeal implies that the appeal was winnable, in which event 
Brown’s conviction at trial  may  have been mistaken.  As for 
Brown’s further claim that he’d been deprived of the right to 
No. 16‐3182                                                           3 


represent  himself  on  appeal,  the  district  judge  correctly 
ruled that the claim failed because there is no constitutional 
right  to  self‐representation  on  appeal.  The  Supreme  Court 
had held in Martinez v. Court of Appeal of California, 528 U.S. 
152,  160–63  (2000),  that  in  an  appeal  the  state’s  “interest  in 
the fair and efficient administration of justice” outweighs the 
defendant’s  interest  in  his  autonomy  because  there  is  no 
longer  the  presumption  of  innocence  and  because  the  Sixth 
Amendment does not refer to appellate proceedings. 
    Brown sought reconsideration, arguing that he had a due 
process right to decide whether to proceed pro se in his ap‐
peal,  hire  counsel,  or  be  represented  by  appointed  counsel. 
But he didn’t explain why the Public Defender’s practice of 
assigning  appellate  counsel  immediately  after  trial  violates 
the due process clause. See Riggins v. McGinnis, 50 F.3d 492, 
494  (7th Cir.  1995).  The  judge  further  noted  that  because 
there is no right to self‐representation on appeal, the Consti‐
tution  isn’t  violated  by  requiring  an  indigent  defendant  to 
accept,  against  his  will,  an  appointed  appellate  attorney. 
Martinez v. Court of Appeal of California, supra, 528 U.S. at 160–
61, 163–64; Speights v. Frank, 361 F.3d 962, 965 (7th Cir. 2004). 
    We  affirm  the  district  court’s  rejection  of  Brown’s  argu‐
ments concerning representation (self‐ or by counsel) on ap‐
peal.  And  because  Brown’s  appeal  is  frivolous,  we  impose 
two strikes on him pursuant to 28 U.S.C. § 1915(g); see Hains 
v.  Washington,  131 F.3d  1248,  1250  (7th Cir.  1997)  (per  curi‐
am).